Bullard, J.,

delivered the opinion of the court.
This suit is brought against the succession of C„ D. Jordan, to recover the amount of five promissory notes drawn by Jordan, Ellis & Co. to the order of Henry Jordan, and endorsed by said Henry Jordan, C. D. Jordan and Thomas K. Jones & Co., successively. The plaintiffs allege that they are holders by endorsement from T. K. Jones & Co., and that C. D. Jordan, the defendant’s testator, is liable to them as endorser.
The defence set up is, that C. D. Jordan endorsed the notes for the accommodation of T. K Jones & Co. at their special request, in order to enable them to raise money at bank in Boston, and under a positive assurance that he should never be liable as endorser. It is further alleged, that the plaintiffs are'not the bond fide holders of the notes sued on, and that they were received by them long after they were due, in order to enable them to recover for the benefit of T. K. Jones & Co., who took up the notes at their maturity, on the failure of the makers to provide for their payment. It is further alleged, that the notes were given by Jordan, Ellis & C°-> for goods sold them by T. K. Jones & Co., and that C. D. Jordan received no consideration, to the knowledge of ° the present plaintiffs, who became possessed of the notes, not iQ usual course of trade, but after they were due and dishonored,
Judgment being rendered in favor of the defendant, the - ♦ • — - - plaintiffs appealed.
^e evidence in the record satisfies us, that the plaintiffs received the-notes in question after they were dishonored; ^at they were taken from T. K. Jones & Co. as collateral security for a debt due by them to the plaintiffs, and consequently that the defendant can avail himself of all the original equity existing between his testator and T. K. Jones Qq_ ’
The only question, therefore, is, whether Jones & Co. coupj recover of the present defendant; and we concur with ^'our*' Probates in the opinion that they could not. It is clearly shown by the evidence, that C. D. Jordan *543endorsed for their accommodation, without any consideration whatever. One witness, whose testimony is unimpeached, swears positively to the agreement between Jones & Co.' and Jordan, that the latter should never be held liable as endorser; and as there is no evidence that he ever endorsed other notes, we consider the identity fully shown. Independently, therefore, of the testimony of Henry Jordan, which was rejected by the court below, on the ground of remote interest in the case, we think the defence is sustained.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Probate Court be affirmed, with costs.